Lorain County Court of Common Pleas, No. 95CV115361. This cause is pending before the court as an appeal of an election contest pursuant to R.C. 3515.15 from the Court of Common Pleas of Lorain County.
IT IS ORDERED by the court, sua sponte, effective December 28, 1995, that the parties shall file briefs on the merits in accordance with S.CtPrac.R. VI and supplements) to the briefs in accordance with S.CtPrac.R. VII. The appellant’s brief and supplement to the briefs shall be due within forty days from the date the Clerk of the Supreme Court receives and files the record from the court of common pleas.